DETAILED ACTION
	This Office action is in response to the application filed 8 July 2019.  Claims 1-12, 14-17, and 19-22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-12 recite the limitation "the first crack sub-detection line" in line 2, line 2, and line 3, respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14-17, 19, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0307971 A1 to Jeon (hereinafter “Jeon”).
Regarding independent claim 1, Jeon (Fig. 5) discloses a display substrate, comprising: 
a base substrate 110, including a display region P and a non-display region S, the non-display region being located at at least one side of the display region (¶¶ 0081, 0031); 
an insulating layer 310/330/160 (¶ 0070), located on the base substrate; 
a first crack stopper D1 (¶ 0077; in an alternate interpretation, D2 or D3) located in the non-display region and configured to block a first crack in the insulating layer from extending towards the display region (¶ 0077); and 
a first crack detection line 510 (¶ 0076), located in the non-display region S, wherein an edge of an orthographic projection of the first crack stopper on the base substrate close to the display region is a blocking edge, and an orthographic projection of the first crack detection line on the base substrate is located at a side of an orthographic projection of the first crack stopper on the base substrate away from the blocking edge (Fig. 5).
Regarding claim 2, Jeon (Fig. 5) discloses the display substrate according to claim 1, wherein the first crack detection line 510 is located at a position of at least one of at a side of the first crack stopper D1 away from the display region P and directly below the first crack stopper (Fig. 5).
Regarding claim 3, Jeon (Fig. 5) discloses the display substrate according to claim 1, wherein the first crack detection line 510 comprises a plurality of first crack sub-detection lines 510/610 insulated from each other (Fig. 5 - 510 includes multiple lines).
Regarding claim 4, Jeon (Fig. 5) discloses the display substrate according to claim 3, wherein a portion of the plurality of first crack sub-detection lines 610 is located at the side of the first crack stopper D1 away from the display region P, and an orthographic projection of another portion of the plurality of first crack sub-detection lines 510 on the base substrate falls into an orthographic projection of the first crack stopper D1 on the base substrate.
Regarding claim 5, Jeon (Fig. 5) discloses the display substrate according to claim 3, wherein the plurality of first crack sub-detection lines 510/610 are located at a side of the first crack stopper D1 away from the display region P (Fig. 5).
Regarding claim 6, Jeon (Fig. 5) discloses the display substrate according to claim 3, wherein an orthographic projection of the plurality of first crack sub-detection lines 510 on the base substrate falls into an orthographic projection of the first crack stopper D1 on the base substrate (Fig. 5).
Regarding claim 7, Jeon (Fig. 5) discloses the display substrate according to claim 1, wherein the first crack stopper D1 is formed in the insulating layer 310, 330 (¶ 0070).
Regarding claim 8, Jeon (Fig. 5) discloses the display substrate according to claim 1, wherein the first crack stopper D1/D2/D3 comprises at least one groove running through at least a portion of the insulating layer 310, 330 in a direction perpendicular to the base substrate 110 (¶ 0077).
Regarding claim 9, Jeon (Fig. 5) discloses the display substrate according to claim 8, wherein the first crack stopper D1/D2/D3 comprises a plurality of grooves (Fig. 5; ¶¶ 0083-85), and the first crack stopper further comprises a retaining wall D2 located between adjacent grooves (Fig. 5).
Regarding claim 10, Jeon (Fig. 5) discloses the display substrate according to claim 9, wherein an orthographic projection of the first crack sub-detection line 610 (¶ 0083) on the base substrate falls into an orthographic projection of the retaining wall D2 on the base substrate (Fig. 5).
Regarding claim 11, Jeon (Fig. 5) discloses the display substrate according to claim 1, wherein the first crack sub-detection line 510 is located between the insulating layer 310, 330 and the base substrate 110 (Fig. 5).
Regarding claim 12, Jeon (Fig. 5) discloses the display substrate according to claim 1, wherein the insulating layer 310/330/141/142 (¶¶ 0052, 54, 71, 72) comprises a plurality of sub-insulating layers, and the first crack sub-detection line 510 is located between the plurality of sub-insulating layers; wherein the plurality of sub-insulating layers comprise at, least one of a first gate insulating laver 141, a second gate insulating layer 142, and an interlayer insulating layer 310.
Regarding claim 14, Jeon (Fig. 5) discloses the display substrate according to claim 1, wherein the first crack detection line 510 is in contact with the insulating layer 160 (¶ 0058).
Regarding claim 15, Jeon (Fig. 5) discloses the display substrate according to claim 1, further comprising a packaging film 330 (¶ 0071) and a second crack stopper D1, wherein the second crack stopper is located in the non-display region S, the packaging film is located at a side of the insulating layer 141/142 away from the base substrate 110 and at least covers the display region P, the second crack stopper D1 is configured to block a second crack in the packaging film from extending towards the display region (¶0087), and the second crack stopper D1 is located at a side of the first crack stopper D3 close to the display region P.
Regarding claim 16, Jeon (Fig. 5) discloses the display substrate according to claim 15, further comprising a second crack detection line 610, wherein an orthographic projection of the second crack detection line 610 on the base substrate is located between an orthographic projection of the first crack stopper D3 on the base substrate and an orthographic projection of the second crack stopper D1 on the base substrate.
Regarding claim 17, Jeon (Fig. 5) discloses the display substrate according to claim 16, wherein the second crack detection line 610 is located between the packaging film 330 and the insulating layer 141/142; or, wherein the second crack detection line is covered by the packaging film.
Regarding claim 19, Jeon (Fig. 5) discloses the display substrate according to claim 15, wherein at least one of the first crack detection line and the first crack stopper D3 is not covered by the packaging film 330.
Regarding claim 20, Jeon (Fig. 5) discloses the display substrate according to claim 16, wherein the second crack detection line 610, 620 comprises a plurality of second crack sub-detection lines insulated from each other (Fig. 5 - 610 includes multiple lines), and the second crack detection line is in contact with the packaging film 2 (¶ 0074).
Regarding claim 22, Jeon (Fig. 1) discloses a display device, comprising the display substrate according to claim 1 (¶ 0030).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
7 May 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813